                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

DON MAURICE BRATCHER,

                Plaintiff,

      V.                                      Civ. No. 19-466-RGA

JOHN MANCUSO, et al. ,

                Defendants.




Don Maurice Bratcher, New Castle County, Delaware . Pro Se Plaintiff.




                                 MEMORANDUM OPINION




October    I( 2019
Wilmington , Delaware
                S.~
       Plaintiff Don Maurice Bratcher proceeds pro se and has been granted leave to

proceed in forma pauperis. (D.I. 5) . He commenced this action on March 6, 2019 . (D.I.

2). On April 4 , 2019 , Defendants Christina M. Kantis and Jenna Milecki filed a motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6). (D .I. 6) . The Court proceeds to review

and screen the Complaint pursuant to 28 U.S.C . § 1915(e)(2)(8).

                                      BACKGROUND

       Plaintiff alleges that on February 1, 2018 , he was stabbed in the throat and

locked out of his apartment by Tangela Raymond. (D.I. 2 at 4) . The police were called ,

and Plaintiff was taken to the Christiana Hospital where he underwent surgery. (Id.) . At

some point, Plaintiff was transferred from the intensive care unit and "apparently [he]

wanted to leave the hospital against medical advice ." (Id. at 3) .

       Plaintiff was taken to the police station and questioned by Defendant New Castle

County Police Department Detective John Mancuso. (/d. at 5) . He was arrested on

February 10, 2018 , charged with fifteen felonies , given a cash bail , and taken to the

Howard R. Young Correctional Institution in Wilmington , Delaware. (D .I. 2 at 5, D.I. 7 at

7). At the March 6, 2018 preliminary hearing , Plaintiff's attorney questioned Raymond 's

credibility. (D.I. 2 at 5, D.I. 7 at 7) . Plaintiff was bound over for the Superior Court,

"mostly from Mancuso's testimony." (D .I. 2 at 5). Defendant Delaware Deputy Attorney

General Christina M. Kantis represented the State at the hearing. (Id.).

       Plaintiff was indicted on April 9, 2018 and charged with fifteen counts including

rape first degree while displaying a deadly weapon or dangerous instrument, rape fourth


                                              1
degree, unlawful sexual contact third degree, assault second degree , and possession of

a deadly weapon during the commission of a felony. (D .I. 2 at 5, D.I. 7 at 7). Two days

later, on April 11 , 2018, a DNA laboratory report was completed which indicated that the

alleged victim 's DNA was found on Plaintiff's penis, but there was no presence of sperm

or semen. (D .I. 2 at 5; D.I. 10 at 6-8).   Plaintiff was arraigned on April 24 , 2018 , and

committed to the Delaware Department of Correction. (D .I. 7 at 7-8) .

       Around July or August there was a prosecutor change , apparently to Defendant

Deputy Attorney General Jenna Milecki. (D .I. 2 at 5) . Plaintiff's attorney filed a motion

to suppress and a motion in limine. (D .I. 7 at 10-11). On October 12, 2018 , the Court

held a suppression hearing . (Id. at 11 ). On the same date , a plea offer was extended

to Plaintiff. (Id.). Plaintiff alleges that it was clear to his attorney that a crime never

occurred , that the presiding judge made Plaintiff aware that he faced a long sentence if

he was found guilty at trial , and that the Court attempted to scare Plaintiff into plead ing

to a crime that never occurred. (D.I. 2 at 6) . Plaintiff rejected the offer. (D .I. 2 at 6 ; D.I.

7 at 11).

       On October 15, 2018 , the Court denied the motion to suppress and granted in

part the motion in limine and reserved ruling in part until trial. (D .I. 7 at 11-12). The

Court determined that evidence of the alleged victim 's character for violence , honesty,

and drug addiction could be admitted through appropriate witnesses or evidence. (Id. at

11 ). The parties continued with trial preparation and the Court granted the State's

motion to continue the trial to November 7 , 2018 . (Id. at 12-13). On October 26 , 2018 ,




                                                2
the Attorney General filed a nolle prosequi on all charges and the case was closed . (Id.

at 13).

          Plaintiff alleges that Mancuso, "an inexperienced major crimes detective, failed to

investigate [the alleged victim , and] , "knowing that [Plaintiff] left the hospital against

medical advice, Mancuso used the senseless statements that [Plaintiff] made at the

police [station] again [him] ." (D.I. 2 at 6). Plaintiff alleges that Kantis authorized the

charges when the DNA report proved that the crime never occurred . (Id.) Plaintiff

alleges that Milecki kept him incarcerated "to precipitate a plea agreement. " (Id.) .

          Plaintiff alleges his injuries include loss of liberty due to his incarceration ,

defamation , and severe emotional distress. (Id. at 7). He alleges that he was

terminated from his job, evicted from his apartment, and his vehicle was repossessed .

(Id.) He seeks compensatory damages and expungement of fifteen felony charges and

two misdemeanor charges . (Id.) .

          Kantis and Milecki move to dismiss on the grounds that the claims against them

are barred by prosecutorial immunity. (0 .1. 6, 7) . Plaintiff responds that Defendants

conspired to keep Plaintiff in jail , knowing there was a premature indictment, and did so

to obtain a favorable result for the state without regard to guilt or innocence. 1




1 The Complaint does not allege conspiracy. Plaintiff may not amend his Complaint
through his opposition brief, and these new facts may not be considered by the Court on
the instant motion to dismiss. See Commonwealth of Pa. ex rel. Zimmerman v.
PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (citing Car Carriers, Inc. v. Ford Motor
Co., 745 F.2d 1101 , 1107 (7th Cir. 1984)) ("[l]t is axiomatic that the complaint may not
be amended by the briefs in opposition to a motion to dismiss.").

                                                  3
                                   LEGAL STANDARDS

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious , fails to

state a claim upon wh ich relief may be granted , or seeks monetary relief from a

defendant who is immune from such relief. " Ball v. Famiglio , 726 F.3d 448 , 452 (3d Cir.

2013) ; see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions) . The Court must

accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff. Phillips v. County of Allegheny, 515 F.3d 224 , 229 (3d

Cir. 2008) .

       An action is frivolous if it "lacks an arguable basis either in law or in fact. "

Neitzke v. Williams , 490 U.S. 319, 325 (1989) . Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario .

Neitzke , 490 U.S. at 327-28 ; Wilson v. Rackmi/1, 878 F.2d 772 , 774 (3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscher v. McCullough , 184 F.3d 236 , 240 (3d Cir. 1999). However, before

dismissing a complaint or claims for failure to state a claim upon which relief may be

granted pursuant to the screening provisions of 28 U.S.C. § 1915, the Court must grant

Plaintiff leave to amend his complaint unless amendment would be inequitable or futile .

See Grayson v. Mayview State Hosp. , 293 F.3d 103, 114 (3d Cir. 2002).




                                               4
       Plaintiff proceeds prose and , therefore , his pleading is liberally construed and his

complaint, "however inartfully pleaded , must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus , 551 U.S. 89 , 94 (2007).

Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting the well-

pleaded allegations in the complaint as true and viewing them in the light most favorable

to the plaintiff, a court concludes that those allegations "could not raise a claim of

entitlement to relief." Bell At/. Corp. v. Twombly, 550 U.S. 544 , 558 (2007) . "Though

'detailed factual allegations' are not required , a complaint must do more than simply

provide 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of

action ."' Davis v. Abington Mem 'I Hosp ., 765 F.3d 236 , 241 (3d Cir. 2014) (quoting

Twombly, 550 U.S. at 555) . In addition , a plaintiff must plead facts sufficient to show

that a claim has substantive plausibility. See Johnson v. City of Shelby, 574 U.S. 10

(2014). A complaint may not be dismissed , however, for imperfect statements of the

legal theory supporting the claim asserted . See id. at 10.

       When reviewing the sufficiency of a complaint, a court should follow a three-step

process: (1) consider the elements necessary to state a claim ; (2) identify allegations

that are merely conclusions and therefore are not well-pleaded factual allegations ; and

(3) accept any well-pleaded factual allegations as true and determine whether they

plausibly state a claim. See Connelly v. Lane Constr. Corp., 809 F.3d 780 , 787 (3d Cir.

2016) ; Williams v. BASF Catalysts LLC, 765 F.3d 306 , 315 (3d Cir. 2014). Deciding

whether a claim is plausible will be a "context-specific task that requires the reviewing

court to draw on its judicial experience and common sense." Id.


                                              5
                                         DISCUSSION

       Prosecutorial Immunity. Plaintiff alleges that Kantis authorized the criminal

charges against him and Milecki "kept him incarcerated to precipitate a plea

agreement. " Plaintiff also seems to allege that Kantis should have waited until after the

issuance of the DNA report before seeking an indictment since , in his view, the DNA

report exonerates him . Kantis and Milecki move for dismissal by reason of prosecutorial

immunity. Plaintiff opposes and contends that he was kept in jail when the State knew

there was a premature indictment, and this was done to obtain a favorable result for the

State without regard to guilt or innocence.

       Prosecutors should not be encumbered by the threat of civil liability while

performing judicial or quasi-judicial functions. See Odd v. Malone , 538 F.3d 202 , 208

(3d Cir. 2008) . Prosecutors acting within the scope of their duties in initiating and

pursuing a criminal prosecution are immune to suit under§ 1983. Imbler v. Pachtman ,

424 U.S. 409 , 410 (1976) . The acts of which Plaintiff complains (e.g. , the decision to

criminally charge Plaintiff, the decision to extend a plea offer, the decision to prosecute

the case when Plaintiff rejected the plea offer) fit squarely within the realm of official

prosecutorial duties. See id. at 430 (activities intimately associated with the judicial

phase of the criminal process , casting the prosecutor as an advocate rather than an

administrative or investigative officer, trigger absolute immunity).

       Kantis and Milecki enjoy immunity from § 1983 liability for those acts. Therefore ,

the Court will grant their motion to dismiss . (D .I. 6) .




                                                6
       Failure to Investigate . Plaintiff alleges that Mancuso failed to investigate

Plaintiff's alleged victim and that Mancuso used Plaintiff's "senseless statements"

against him. A failure to investigate claim may be a due process violation . See

Johnson v. Dollinger, 2019 WL 1596340, at *4 (E.D . Pa . Apr. 12, 2019) (citing cases).

       To establish a due process violation , Plaintiff must show that Mancuso's alleged

failure to investigate was intentional or reckless , thereby shocking the conscience. See

Wilson v. Lawrence Cty. , Mo ., 260 F.3d 946, 955-56 (8th Cir. 2001).     Negligent failure

to investigate does not violate due process. Id. at 955 (citing Daniels v. Williams , 474

U.S. 327, 334 (1986)).

       As alleged , Mancuso interviewed Plaintiff regarding the events of February 1,

2019 and, following the interview, Plaintiff was charged with multiple felonies and

arrested. Also , as alleged , Mancuso testified at Plaintiff's preliminary hearing and

Plaintiff was bound over primarily because of Mancuso's testimony. Plaintiff also

alleges that his attorney questioned the alleged victim 's credibility during the preliminary

hearing .

       Based upon his allegations, Plaintiff seems to allege that he would not have been

criminally charged had Mancuso investigated the credibility of the alleged victim .

However, as alleged, the Complaint indicates that Mancuso relied upon Plaintiff's own

statements in charging Plaintiff with the commission of crimes. While Plaintiff's

allegations may show negligence by Mancuso, but they do not rise to the level of




                                              7
recklessness that shocks the conscience. Thus , Plaintiff has not established a violation

of a constitutional right for failure to investigate .2

       To the extent Plaintiff seeks to raise a claim against Mancuso based upon the

testimony he provided , the claim fails . Witnesses are immune from§ 1983 liability

where the claim is based on allegations of perjury, either at trial or during pretrial

proceedings . See Rehberg v. Paulk, 566 U.S. 356 , 367 (2012) ("[A] trial witness has

absolute immunity [from suit under § 1983] with respect to any claim based on the

witness' testimony."); McArdle v. Tronetti, 961 F.2d 1083, 1085 (3d Cir. 1992) (witness

immunity applies to testimony given at pretrial hearings as well as to trial testimony) ;

(Benckini v. Upper Saucon Twp ., 2008 WL 2050825 , at *11 (E.D . Pa . May 13, 2008)

(absolute immunity afforded to witnesses , including police officers, charged under§

1983 for alleged perjurious testimony at pretrial proceedings) .

       Therefore , the Court will dismiss the foregoing claims against Mancuso as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       Malicious Prosecution . Plaintiff alleges unlawful incarceration following his

arrest, indictment, and detention prior to the time the criminal charges were nolle




2 The Court notes that the arrest warrant is filed as an exhibit to the motion to dism iss.
(D .I. 7 at 15-22). The warrant with its attachments (including the affidavit) is a public
record which the Court may consider given that Plaintiff alleges he should not have
been criminally charged . See O'Neal v. Rogers, 2015 WL 5063955 , at *2 & n.4 (E.D .
Pa . Aug. 27, 2015) (citing Lawson v. City of Coatesville , 2013 WL 4596129 , at *4 (E.D .
Pa . Aug. 29, 2013)) ; Gal/is v. Borough of Dickson City, 2006 WL 2850633 , at *7 (M .D.
Pa. Oct. 3, 2006) (citing Scheetz v. Morning Call, Inc., 946 F.2d 202 , 207 (3d Cir.
1991 )) . The affidavit indicates that Mancuso interviewed both Plaintiff and the alleged
victim .

                                                  8
pressed . "Arrests made under a 'validly issued-if not validly supported-arrest

warrant' generally occur after the institution of legal process and , thus , sound in

malicious prosecution rather than false arrest or imprisonment. " Noviho v. Lancaster

Cty. of Pa. , 683 F. App'x 160, 166 (3d Cir. 2017) (quoting Myers v. Koopman , 738 F.3d

1190, 1195 (10th Cir. 2013)) ; see Morales v. Busbee, 972 F. Supp. 254 , 266 (D .N.J.

1997) ("The 'legal process' that separates a false arrest/imprisonment claim from a

malicious prosecution claim may be in the form of an arrest warrant, an arraignment, or

an indictment. "); see also Wallace v. Kato , 549 U.S. 384 , 390 (2007) (explaining that the

tort of malicious prosecution "remedies detention accompanied, not by absence of legal

process , but by wrongful institution of legal process").

       Plaintiff was arrested based on an arrest warrant supported by Mancuso's

affidavit of probable cause and detained upon indictment. Because Plaintiff alleges

unlawful detention due to faulty process , rather than detention prior to legal process, his

claim arises as a Fourth Amendment malicious prosecution claim rather than a false

arrest or false imprisonment claim .

       To plead a claim for malicious prosecution , a plaintiff must show that: (1) the

defendant initiated a criminal proceeding ; (2) the criminal proceeding ended in [the

plaintiff's] favor; (3) the defendants initiated the proceeding without probable cause ;

(4) the defendant acted maliciously or for a purpose other than bringing the plaintiff to

justice ; and (5) the plaintiff suffered deprivation of liberty consistent with the concept of

seizure as a consequence of a legal proceeding ." Halsey v. Pfeiffer, 750 F.3d 273 ,

296-97 (3d Cir. 2014).


                                               9
       Here, the claim fails as a matter of law. Plaintiff seems to allege that the State

should have waited until after it received the DNA report to seek an indictment. The

Complaint does not allege that no probable cause existed for Plaintiff's arrest. Nor does

Plaintiff allege that his indictment was procured by fraud, perjury, or other corrupt

means . Hence, Plaintiff has failed to plead the requisite third element of a malicious

prosecution claim - i.e ., that his criminal proceeding was initiated without probable

cause. Therefore , the claim will be dismissed as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).

       Supplemental Jurisdiction. Because the Complaint fails to state a federal

claim, the Court declines to exercise jurisdiction over Plaintiff's supplemental state law

claims. See 28 U.S.C. § 1367; De Asencio v. Tyson Foods, Inc., 342 F.3d 301 , 309 (3d

Cir. 2003); Sarpolis v. Tereshko , 625 F. App'x 594 , 598-99 (3d Cir. 2016).


                                      CONCLUSION

       For the above reasons , the Court will: (1) grant the motion dismiss (0 .1. 6) ;

(2) dismiss the Complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i); and

(3) decline to exercise jurisdiction over Plaintiff's supplemental state law claims. The

Court finds amendment futile as the Complaint states probable cause for an arrest. 3

       An appropriate order will be entered .




3The caption of the Complaint names a John Doe Defendant. However, there are no
allegations directed toward Defendant Doe. Therefore, the Court will dismiss the Doe
Defendant pursuant to 28 U.S.C . § 1915(e)(2)(B)(i).

                                             10
